 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   MAYA RODRIGUEZ SORENSEN (State Bar No. 250722)
     TERESA ALLEN (State Bar No. 264865)
 3
     HADDAD & SHERWIN LLP
 4   505 Seventeenth Street
     Oakland, California 94612
 5   Telephone: (510) 452-5500
     Facsimile: (510) 452-5510
 6

 7   Attorneys for Plaintiff
     CHRISTINA PAULINE LOPEZ
 8

 9                               UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11
     ISIAH MURRIETTA-GOLDING,                     )
12   Deceased, THROUGH HIS SUCCESSOR              )
     IN INTEREST CHRISTINA PAULINE                )   No: 1:18-cv-00314-AWI-SKO
13   LOPEZ; and CHRISTINE PAULINE                 )
     LOPEZ, Individually,                         )
14                                                )   STIPULATION AND ORDER TO MODIFY
                   Plaintiffs,                    )   SCHEDULING ORDER
                                                  )
15   vs.                                          )
                                                  )
16   CITY OF FRESNO, a public entity, CITY        )   (Doc. 33)
     OF FRESNO POLICE CHIEF JERRY                 )
17   DYER, SERGEANT RAY VILLALVAZO,               )
     individually, and DOES 3 through 10,         )
18   Jointly and Severally,                       )
                                                  )
19                 Defendants.                    )
                                                  )
     ISIAH MURRIETTA-GOLDING,                     )      Consolidated Case
20   Deceased, THROUGH HIS SUCCESSOR              )
     IN INTEREST ANTHONY GOLDING; and             )      No: 1:18-cv-00332-AWI-SKO
21   ANTHONY GOLDING, Individually,               )
                                                  )
22                 Plaintiffs,                    )
                                                  )
23   vs.                                          )
                                                  )
24   CITY OF FRESNO, et al.                       )
                                                  )
25                                                )
                 Defendants                       )
26
27

28

       No: 1:18-cv-00314-AWI-SKO: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
 1          All parties, by and through their counsel of record, stipulate and hereby move this court to

 2   modify its June 21, 2018, Scheduling Order (Doc. 22) to extend discovery and pretrial deadlines by

 3   approximately four months. The parties propose the following amended dates and deadlines (or as

 4   soon thereafter that the Court is available):

 5
        Event                              Current date                 Proposed Date or Deadline
 6
        Fact Discovery Cut-off             October 7, 2019              March 2, 2020
 7
        Expert Disclosures Deadline        October 28, 2019             February 17, 2020
 8      Rebuttal Expert Disclosures        November 15, 2019            March 2, 2020
 9      Deadline
        Expert Discovery Cut-off           December 10, 2019            April 3, 2020
10
        Non-Dispositive Motions            December 16, 2019            April 20, 2020
11      filing deadline
        Non-Dispositive Motions            January 15, 2020             May 20, 2020
12
        hearing deadline
13      Dispositive Motion filing          January 20, 2020             May 25, 2020
        deadline
14      Dispositive Motion hearing         March 2, 2020                July 6, 2020
        deadline
15      Settlement Conference              December 3, 2019             UNCHANGED
16      Pre-Trial Conference               April 20, 2020               September 1, 2020
17      Trial                              June 23, 2020                October 27, 2020
18

19
     Good cause exists to grant the requested modification:
20
            1.      This is a civil rights/wrongful death case involving the shooting death of a 16-year-
21
     old boy against Defendant Sgt. Villalvazo, Monell and supervisory liability claims against the City
22
     of Fresno and its police chief, and related state law claims.
23

24          2.      The parties so far have exchanged extensive written discovery and taken the

25   depositions of both Plaintiffs, Defendant Sgt. Villalvazo, and Fresno Police Sergeant Hoagland on

26   August 27 and 28, 2019.
27

28

        No: 1:18-cv-00314-AWI-SKO: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
 1          3.      The parties have agreed that the discovery completed so far has adequately prepared

 2   them for an early mediation. However, the parties are mindful of the overcrowded Eastern District
 3
     of California docket and the demands placed on Eastern District magistrate judges. To ease some of
 4
     those constraints and to facilitate a full day, robust settlement discussion, the parties believe that this
 5
     case is best suited to be resolved in private mediation.
 6
            4.      To conserve the time and resources of the parties, the parties have agreed to postpone
 7

 8   the completion of discovery until after the mediation. If ADR efforts are unsuccessful, Plaintiff’s

 9   counsel anticipates needing to take additional depositions of FPD officers present during the
10   incident, VPD personnel involved in related investigations and events before and after the incident,
11
     including Rule 30(b)(6) witnesses, and the police chief. The parties may also depose medical
12
     personnel who were at the scene and Decedent’s treating physicians.
13
            5.      Additionally, while counsel for all parties are working cooperatively on discovery, it
14

15   has been difficult to find dates when counsel for all three sets of parties are available for depositions

16   in Fresno. Additional time for discovery would facilitate scheduling remaining discovery in an

17   efficient and productive manner.
18          6.      The proposed modifications will allow the Parties to accommodate the schedules of
19
     all parties and deponents and to complete the numerous depositions contemplated without the time
20
     constraints under the present scheduling order. The proposed modifications will also avoid
21
     incurring possibly unnecessary attorneys’ fees and costs that completing discovery by the current
22

23   deadline would require.

24          For the foregoing reasons, the Parties respectfully request that this Court enter an order

25   extending the briefing schedule in this case as set forth above.

26
27

28

        No: 1:18-cv-00314-AWI-SKO: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
 1   IT IS SO STIPULATED

 2

 3
     DATED: September 6, 2019          HADDAD & SHERWIN LLP
 4
                                              /s/ Teresa Allen
 5
                                              TERESA ALLEN
 6                                            Attorneys for Plaintiff Christina Pauline Lopez
 7
     DATED: September 6, 2019                 STUART R. CHANDLER APC
 8

 9                                             /s/ Stuart R. Chandler

10                                            STUART R. CHANDLER
                                              Attorneys for Plaintiff Anthony Golding
11

12
     DATED: September 6, 2019                 FERGUSON, PRAET & SHERMAN, APC
13
                                               /s/ Bruce D. Praet
14
                                              BRUCE D. PRAET
15                                            Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26
27

28

       No: 1:18-cv-00314-AWI-SKO: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
 1                                                            ORDER

 2              Based on the parties’ above stipulation (Doc. 33), and with good cause appearing therefor,

 3              IT IS HEREBY ORDERED that the previous Scheduling Order entered on June 21, 2018

 4   (Doc. 22) is hereby modified, and that the following dates are set:

 5
                             Event                                     New Date or Deadline
 6                           Fact Discovery Cut-off                    March 2, 2020
 7                           Expert Disclosures Deadline               February 17, 2020
 8                           Rebuttal Expert Disclosures               March 2, 2020
 9                           Deadline
                             Expert Discovery Cut-off                  April 3, 2020
10
                             Non-Dispositive Motions filing            April 20, 2020
11                           deadline
                             Non-Dispositive Motions                   May 20, 2020
12
                             hearing deadline
13                           Dispositive Motion filing                 May 26, 20201
                             deadline
14                           Dispositive Motion hearing                July 6, 2020
                             deadline
15                           Settlement Conference                     December 3, 2019
16                                                                     (unchanged)
                             Pre-Trial Conference                      September 2, 20202
17
                             Trial                                     October 27, 2020
18

19         All other dates and aspects of the June 21, 2018 scheduling order shall remain in effect.

20

21   IT IS SO ORDERED.

22
     Dated:        September 11, 2019                                           /s/   Sheila K. Oberto   .
23                                                                UNITED STATES MAGISTRATE JUDGE
24

25

26
27   1
         Adjusted for the Memorial Day federal holiday.
     2
28       Adjusted to comport with Judge Ishii’s pretrial conference calendar.

           No: 1:18-cv-00314-AWI-SKO: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
